Citation Nr: 0808304	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches 
(also claimed as severe headaches and cluster headaches).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against the finding that migraine headaches are causally 
related to the veteran's service.


CONCLUSION OF LAW

Migraine headaches were not incurred or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2004 and 
January 2005 of the information and evidence needed to 
substantiate and complete  a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated in an April 2006 supplemental 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Organic diseases of the nervous system will be presumed to 
have been incurred           in service if manifested to a 
compensable degree within one year after service.             
This presumption is rebuttable provided there is probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records reflect a November 1960 evaluation 
for reported pain above both eyes, amongst other symptoms.  
The veteran was seen in May 1961,   for complaints of sinus 
trouble and occasional retroorbital pain.  He did not report 
sinus tenderness.  The impression was probable upper 
respiratory infection.  In June 1962, he again reported sinus 
trouble and pain behind the eyes, but no sinus pain or 
tenderness.  On no occasion in-service were headaches 
diagnosed.

On a May 1964 separation examination report the veteran 
denied a history of frequent or severe headaches.  The 
evaluating physician did not otherwise identify any 
manifestations of headaches.   

A June 1986 private hospitalization report noted a history of 
a motor vehicle accident in 1982 in which the veteran 
sustained a cervical spine injury.  The assessment was 
cervical disc disease C5-C6.    

The treatment history following service indicates in January 
1989 a private physician's assessment of possible vascular 
headache, and recurrent cervical disc disease with no 
apparent disturbance to the cranial nerves.  

Following a February 2001 evaluation at another facility the 
diagnosis was headaches, cluster rather than occipital.  At 
that time the veteran complained of a one and a half day 
history of headaches with right eye pain, transferring to the 
back of skull.  A CT head scan at that time indicated a 
normal study without contrast.  An MRI of the brain was also 
normal, and showed no abnormalities of the paranasal sinuses.  
Two-months later he reported having "sinus headaches."  In 
August 2001, the headaches were characterized by a physician 
as migraines.  Then in December 2001, an assessment was 
provided of muscle tension headaches, versus migraines, 
treated through medication to alleviate neck and shoulder 
pain.

On a December 2004 VA outpatient general consultation the 
evaluating nurse practitioner identified chronic migraine 
headaches that manifested sporadically.  

During a February 2006 hearing at the RO before a Decision 
Review Officer, the veteran testified that he began to 
experience headaches approximately five-months after 
separation from service.  He stated that he did not recall 
having had headaches in service.  The veteran explained that 
he initially utilized over-the-counter medication for 
treatment purposes, and did not first seek treatment from a 
physician for them until the early-1990s.   

The competent evidence of record establishes at minimum the 
element of a current diagnosis of the disability claimed, 
inasmuch as various treatment providers are        in 
agreement that he presently has a headache disorder, migraine 
or otherwise in its characterization.  On the question of the 
etiology of the claimed disorder, however, the balance of the 
evidence preponderates against the claim.  

The alleged basis of entitlement involves application of the 
provisions for presumptive service connection, as the veteran 
contends his headaches began approximately five-months post-
service.  Headaches, however, are not per se an organic 
disease of the nervous system, and hence, they cannot 
necessarily be service connected under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.  In this regard, 
while headaches are a deviation from or interruption of 
normal functioning, all headaches are not organic nervous 
disorders.  For example, sinus, vascular and muscle tension 
headaches would not be considered an organic disease of the 
nervous system.  

Still, assuming arguendo that the veteran's type of headaches 
are an organic disease of the nervous system, there is no 
competent evidence that they were compensably disabling 
within a year of separation from active duty.  While the 
veteran is competent to offer his recollection that he 
suffered head pain during the year following separation from 
service, he is not competent to state that his head pain was 
due to a organic disorder of the nervous system.  It is well 
to note that the appellant received no medical care for his 
reported symptoms during the year following his discharge 
from active duty.  Hence, the Board finds that service 
connection may not be granted on a presumptive basis.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The remaining medical evidence on file does not suggest that  
the likely cause of the veteran's present headaches is 
service-related.  There was no in-service diagnosis of a 
headache disorder.  Significant also, the initial medical 
finding as to vascular headache was not provided until 1989, 
more than two decades following service, indicating the 
absence of continuity of symptomatology of any such disorder 
since then.  See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  As result, the preponderance of 
the competent evidence is against determining that the 
veteran's current headache disorder is attributable to 
service. 

In adjudicating this appeal, the Board has given 
consideration to the veteran's assertions that the claimed 
disorder has an objective causal relationship to his service.  
As a lay person, however, he does not have the requisite 
training and expertise to render an opinion on a medical 
question.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the claim of entitlement to service 
connection for migraine headaches must be denied.  The 
preponderance of the evidence is against this claim, and 
hence the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for migraine headaches is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


